Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This action is in response to the applicant’s filing on 11/01/2021. Claims 1-20 are pending. 

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 102(a)(1) and/or 102(a)(2) rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Information Disclosure Statement
The information disclosure statement filed on, 4/10/2019, 4/29/2019, 5/25/2019, 5/30/2019, 8/14/2019, 10/29/2020, 3/30/2021, 4/01/2021, 40/09/2021, 4/14/2021 are now considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson US2010/0063954 (“Anderson”) in view of Rupp et al. US2016/0071410 (“Rupp”).

Regarding claim(s) 1, 12, 20. Anderson discloses a work machine, comprising: 
a plurality of work machine actuators (WMAs) (FIG. 1 is a block diagram of different vehicles operating in a network environment in accordance with an illustrative embodiment;); 
a dynamic control zone identification system that dynamically identifies a plurality of WMA control zones on a worksite based on a thematic map of the worksite that maps variable values to different geographic locations on the worksite (FIG. 19 is a flowchart illustrating a process for generating a thematic map in accordance with an illustrative embodiment.); 
a dynamic setting identifier system that assigns a WMA setting value to each of the WMA control zones (para. 46, para. 82, para. 91 e.g. A dynamic condition is identified and the vehicle is controlled using a knowledge base comprising a fixed knowledge base and a learned knowledge base); 
a position sensor that senses a geographic position of the work machine on the worksite as the work machine is performing an operation and generates a position signal indicative of the geographic position of the work machine (para. 29, e.g. Location sensing devices include odometers, global positioning systems, and vision-based triangulation systems. Many location sensing devices are subject to errors in providing an accurate location estimate over time and in different geographic positions.); and 
a control system that generates control signals to control the WMAs based on the geographic position of the work machine relative to the WMA control zones (para. 42, e.g. . A dynamic condition is a change in the environment around a vehicle. For example, a dynamic condition may include, without limitation movement of another vehicle in the environment to a new location, detection of an obstacle, detection of a new object or objects in the environment, receiving user input to change the movement of the vehicle, receiving instructions from a back office,)
Anderson does not explicitly discloses the setting values in the WMA control zones to control operation of the work machine while the work machine operates in the WMA control zones (i.e. 
Rupp teaches another system and method for managing a fleet of equipment. Additionally a control system that generates control signals to control the WMAs based on the geographic position of the work machine relative to the WMA control zones and the setting values in the WMA control zones to control operation of the work machine while the work machine operates in the WMA control zones (para. 188-para. 190, e.g. ] When updating the plurality of tasks, the application unit 16 updates the plurality of tasks by one or more of adding a new task to the plurality of tasks, deleting an existing task of the plurality of tasks and modifying a task of the plurality of tasks. When updating the agricultural prescription.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Anderson by incorporating the applied teaching of Rupp to improve the efficiency of a fleet management. 

	Regarding claim(s) 2, 13. Anderson discloses in situ data collection system configured to collect in situ data (e.g. field data) from a data sensor that senses the in situ data as the work machine performs the operation (para. 28, e.g. Robotic control system sensor inputs may include data associated with the vehicle's destination, preprogrammed path information, and detected obstacle information. Based on such data associated with the information above, the vehicle's movements are controlled. Obstacle detection systems within a vehicle commonly use scanning lasers to scan a beam over a field of view, or cameras to capture images over a field of view.)

Regarding claim(s) 3, 14. Anderson discloses wherein the dynamic control zone identification system is configured to dynamically modify identification of the plurality of WMA control zones on the worksite based on the in situ data (FIG. 11 is a block diagram of a sensor selection table in a knowledge base used to weigh and select sensors for use in planning paths and obstacle avoidance in accordance with an illustrative embodiment;). 

Regarding claim(s) 4, 15. Anderson discloses wherein the dynamic control zone identification system comprises: a WMA-specific zone identifier configured to identify a different set of WMA control zones corresponding to each of the plurality of different WMAs (para. 120, e.g. An area of interest may be, for example, a work area or a specific planned path. The process compares the information with the knowledge base (step 1404) in order to detect object anomalies. An object anomaly may be identified using the knowledge base.). 

Regarding claim(s) 5, 16. Anderson discloses wherein the dynamic setting identifier system is configured to generate actuator-specific setting values, specific to a selected WMA, for each WMA control zone in the set of WMA control zones corresponding to the selected WMA (para. 78, e.g. Behavior library 510 contains various behavioral processes specific to machine coordination that can be called and executed by machine control process 502. In one illustrative embodiment, there may be multiple copies of behavior library 510 on machine controller 500 in order to provide redundancy. The library is accessed by machine control process 502.). 

Regarding claim(s) 6, 7, 8, 17. Anderson discloses wherein the WMA-specific zone identifier is configured to identify the different set of WMA control zones corresponding to each of the plurality of different WMAs, based on responsiveness of each of the different WMAs (para. 86, e.g. Learned knowledge base 604 may be a separate component of knowledge base 600, or alternatively may be integrated with a priori knowledge base 606 in an illustrative embodiment. Learned knowledge base 604 contains knowledge learned as the vehicle spends more time in a specific work area). 

Regarding claim(s) 9, 18. Anderson discloses wherein the dynamic setting identifier system is configured to modify the actuator-specific setting values, specific to the selected WMA, for each WMA control zone in the set of WMA control zones corresponding to the selected WMA, based on the in situ data (para. 113, e.g. Current environmental conditions are also used to weigh the sensor data in sensor table 1100. Sensor data may be weighted in order to facilitate sensor selection, or in order to give some sensor data more weight in an accuracy determination than other sensor data.)

Regarding claim(s) 10. Anderson discloses wherein the dynamic control zone identification system is configured to identify the plurality of WMA control zones based on dimensions of the work machine (para. 65-para. 67, e.g. FIG. 4, a block diagram of a sensor system is depicted in accordance with an illustrative embodiment. Sensor system 400 is an example of one implementation of sensor system 210 in FIG. 2. As illustrated, sensor system 400 includes, for example, global positioning system 402, structured light sensor 404, two dimensional/three dimensional lidar 406.)

(para. 51, para. 68, para. 69, e.g. Radar 414 uses electromagnetic waves to identify the range, altitude, direction, or speed of both moving and fixed objects. Radar 414 is well known in the art, and may be used in a time of flight mode to calculate distance to an object, as well as Doppler mode to calculate the speed of an object. )

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571 272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TRUC M DO/Primary Examiner, Art Unit 3666